Carroll, J.
This is an action of tort by the administratrix of the estate of Donald M. Kidd, Jr., for injuries suffered by him, through the negligence of the defendant’s servants or agents, while a patient in its hospital. In answer the defendant alleged it was a charitable corporation, under St. 1855, c. 411, and not liable for the negligent acts of its agents. In the Superior Court a verdict was directed for the defendant and the case reported to the Supreme Judicial Court.
It was decided in the recent case of Roosen v. Peter Rent Brigham Hospital, 235 Mass. 66, with a full citation of authorities, that an action of tort could not be maintained to recover damages for injuries caused by the negligence of the servants or agents of a public charity, because it has no funds which can be chargeable with any judgment the plaintiff might recover, except those held subject to the trust of maintaining the charity. See also McDonald v. Massachusetts General Hospital, 120 Mass. 432; Farrigan v. Pevear, 193 Mass. 147; Thornton v. Franklin Square House, 200 Mass. 465; Conklin v. John Howard Industrial Home, 224 Mass. 222; Zoulalian v. New England Sanatorium & Benevolent Association, 230 Mass. 102.
The defendant is a charitable corporation. By the special act of the Legislature creating it (St. 1855, c. 411) it was authorized to hold real and personal property to aid the benevolent purposes of the institution, which property was to be held for the support *502and maintenance of a hospital for sick persons. By St. 1890, c. 358, the sum of $120,000 was ordered to be paid to the defendant, which was declared to be a charitable corporation; and as a consideration of the grant it was to maintain forever not less than twenty free beds. By St. 1898, c. 137, the defendant was authorized to accept the property and funds of the Homoeopathic Medical Dispensary held for charitable purposes, and to hold and manage the same for charitable uses.
As the defendant is a public charity, under the settled law of this Commonwealth, the plaintiff cannot recover for the negligent acts of its servants or agents'; and according to the report, judgment is to be entered on the verdict.

So ordered.